Citation Nr: 0400215	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a respiratory 
disorder, including bronchitis, chronic obstructive pulmonary 
disease (COPD), and residuals of pneumonia.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1969.  

By rating action in February 1983, the RO denied service 
connection for a respiratory disorder, including bronchitis, 
obstructive and restrictive airway disease, and residuals of 
pneumonia.  The veteran was notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
respiratory disorder, including bronchitis, COPD, and 
residuals of pneumonia.  

The Board notes that while the RO found that new and material 
evidence had not been submitted to reopen the claim, the 
Board is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been restated 
on the first page of this decision to reflect the appropriate 
adjudicatory issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a respiratory disorder, including 
bronchitis, COPD, and residuals of pneumonia was finally 
denied by an unappealed rating decision by the RO in February 
1983.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim is either cumulative of 
evidence already of record or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSIONS OF LAW

1.  The February 1983 rating decision that denied service 
connection for bronchitis, COPD, and residuals of pneumonia 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a respiratory 
disorder, including bronchitis, COPD, and residuals of 
pneumonia.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).   If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  In the instant 
case, a request to reopen the claim for a respiratory 
disorder was received in February 2001.  Consequently, the 
current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.  

At the outset of his claim, the veteran was informed of VCAA 
by letter in June 2001.  He was advised of the evidence 
necessary to substantiate his claim, whose responsibility it 
was to obtain needed records, what evidence VA was in the 
process of obtaining, and of what evidence was still needed.  
Additional medical records from several sources identified by 
the veteran, including the Wyoming Correctional Facility, two 
private medical care providers, and VA treatment records were 
obtained and associated with the claims file.  A Statement of 
the Case issued in October 2002, and a supplemental statement 
of the case issued in March 2003 provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue on appeal has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All pertinent records 
from VA have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to the 
claim to reopen.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Finality

Service connection for a respiratory disorder, including 
bronchitis, COPD, and residuals of pneumonia was denied by 
the RO in February 1983.  The veteran was properly notified 
of the decision, but did not appeal that action.  The 
decision became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim is pertinent in the consideration of the issue on 
appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the February 1983 
rating decision included the veteran's service medical 
records, VA outpatient records, a VA examination report, and 
a letter from a private physician, dated in June 1982.  

The service medical records showed that the veteran was first 
treated for a cold in July 1965; he was hospitalized for 
several days for an upper respiratory infection in August 
1965, and treated for pneumonia in September 1965.  He was 
seen for cold symptoms on several occasions from late October 
to early December 1967.  A notation in December 1967 showed a 
reported history of chronic bronchitis.  His separation 
examination May 1969 showed no pertinent complaints, 
abnormalities, or diagnosis referable to any respiratory 
problems, including bronchitis or COPD.  

A letter from J. Krackov, MD, received in August 1982, 
included a list of the dates of treatment for various 
maladies from February 1969 to July 1980.  The letter showed 
treatment for colds, viral syndrome, and upper respiratory 
infections on several occasions beginning in February 1969.  
A diagnosis of bronchitis was noted in August 1970, April 
1973, and October 1978.  Multiple pulmonary nodules were 
first noted on x-ray examination in November 1978.  The 
report indicated that a "complete" diagnostic examination 
was conducted in February 1973.  

VA pulmonary function studies in October 1982 showed mild 
obstructive and restrictive disease with no improvement with 
bronchodilators.  When examined by VA in November 1982, the 
veteran reported a history of bronchitis and pneumonia as a 
child with recurrent respiratory symptoms ever since.  The 
examiner opined that there was no significant functional 
derangement in the veteran's pulmonary status and that he was 
employable with mild limitation.  

Based on the evidence above, the RO denied service connection 
for bronchitis, obstructive and restrictive airway disease, 
and residuals of pneumonia in February 1983, on the basis 
that the veteran's respiratory symptoms, including pneumonia 
in service was acute and transitory and that there was no 
evidence of any respiratory problems at the time of discharge 
from military service.  The RO concluded that bronchitis and 
obstructive and restrictive airway disease was not incurred 
in or aggravated during service.  The veteran was notified of 
this decision and did not appeal.  The decision became final.  

In February 2001, the veteran requested, in part, that his 
claim of service connection for a respiratory disorder, 
including bronchitis and COPD be reopened.  

The evidence added to the record since the February 1983 
rating decision includes numerous medical records for 
treatment from 1971 to 2003, including the Wyoming 
Correctional Facility, F. F. Thompson Health Services, Inc., 
Strong Memorial Hospital, the VA, and unidentified progress 
notes (apparently submitted by the veteran) for treatment 
from October 1993 to June 1996.  

The additional medical reports are essentially cumulative and 
redundant of information previously considered.  The evidence 
previously reviewed showed treatment for periodic colds and 
upper respiratory infections during and after service, and a 
single episode of pneumonia in service, which resolved.  The 
separation examination showed no abnormalities or diagnosis 
of a chronic respiratory disorder.  Although the veteran 
reported a childhood history of bronchitis when he was 
treated for pneumonia in service, he was never treated or 
diagnosed with bronchitis or COPD during service.  The first 
diagnosis of bronchitis was in August 1970, and the first 
evidence of any chronic pulmonary pathology was in 1978.  
This information was of record and considered by the RO when 
it denied service connection in February 1983.  

The evidence added to the record included additional 
treatment records from 1978 to the present which showed 
continued treatment for periodic colds, viral infections, and 
bronchitis.  (The Board notes that there were medical records 
from 1971, but they were not for respiratory problems.)  The 
additional records, while "new" to the extent that they 
were not previously reviewed, merely supplements the 
information which was previously considered.  Moreover, the 
additional evidence does not relate any current respiratory 
disorder to military service.  In fact, the additional 
records weigh against such a finding.  Specifically, records 
from Strong Memorial Hospital received in May 2002, show that 
while being treated for acute bronchitis and multiple 
pulmonary nodules in November 1978, the veteran reported that 
he was told that chest x-ray studies in 1973 were normal.  
The veteran's statement in 1978 was consistent with the 
medical evidence previously considered which failed to reveal 
chronic bronchitis, COPD, or chronic pneumonia during 
service.  As a whole, the additional medical evidence does 
not offer any new probative information relating the 
veteran's current respiratory problems to military service 
and is merely cumulative of evidence already of record.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking his current respiratory problems, 
including bronchitis and COPD to service.  Accordingly, a 
basis to reopen the claim of service connection for a 
respiratory disorder, including bronchitis, COPD, and 
residuals of pneumonia has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a respiratory disorder, 
including bronchitis, COPD, and residuals of pneumonia, the 
appeal is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



